Title: James Madison to Peter S. Duponceau, 30 October 1828
From: Madison, James
To: Duponceau, Peter Stephen


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr 30th. 1828.
                            
                        
                        
                        I have received yours of the 25th. and have the pleasure of inclosing a Copy of the paper which is the
                            subject of it. Permit me to accompany it with renewed assurances of my great & cordial esteem, and the sincere
                            return from Mrs. Madison of your kind remembrances.
                        
                        
                            
                                James Madison
                            
                        
                    